776 F.2d 364
249 U.S.App.D.C. 398
JERSEY CENTRAL POWER AND LIGHT COMPANYv.FEDERAL ENERGY REGULATORY COMMISSION.
No. 82-2004.
United States Court of Appeals,District of Columbia Circuit.
Oct. 18, 1985.

Before SPOTTSWOOD W. ROBINSON, III, Chief Judge, and J. SKELLY WRIGHT, WALD, MIKVA, HARRY T. EDWARDS, GINSBURG, BORK, SCALIA and STARR, Circuit Judges.
ORDER
PER CURIAM.


1
The suggestion for rehearing en banc of intervenors Allegheny Electric Cooperative, Inc., et al., has been circulated to the full Court.  A vote was requested thereon, and a majority of the active judges of the Court have voted in favor of the suggestion.  Upon consideration of the foregoing, it is


2
ORDERED, by the Court en banc, that the aforesaid suggestion for rehearing en banc is granted, and it is


3
FURTHER ORDERED, by the Court en banc, that the opinion and judgment of August 2, 1985, 768 F.2d 1500, be, and the same hereby are, vacated.


4
A future order will govern proceedings before the en banc Court.